DETAILED ACTION
The preliminary amendment to the claims, filed 7/19/2021, have been entered.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 53-71 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-10, and 33-42 of U.S. Patent No. 9121242. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘242 are narrower in scope, and thus obviously encompass the claimed invention. While the claims of ‘242 do not specifically recite longitudinally extending gaps, openings, and faces, since each are provided, it is obvious that these can be selected to be longitudinally extending. It would have been obvious to one having ordinary skill in the art at the time the invention as made to select the gaps, opening, and faces to be longitudinally extending, a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Note that those of ordinary skill in the art would appreciate that a modification such as a mere change in shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Claims 53-71 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9863219. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘219 are narrower in scope, and thus obviously encompass the claimed invention. In particular, an opening in the retaining plate is a narrower scope than the claimed retaining plate area exposing the at least one magnetic elements to an exterior surface; and ‘219 recites a pair of longitudinally extending faces, which is narrower in scope than the claimed at least one longitudinally extending face. 
In particular, ‘219 discloses the at least one magnetic element extends to at least one said radially extending surface areas and in communication with a said longitudinally extending gap, which is narrower in scope; and at least one magnet's respective longitudinally extending openings by moving sliding longitudinally in place a locking retainer plate in the longitudinal ridge on the same face that said at least one magnet is inserted in step "b", each of the locking retainer plate having openings to expose at least part of the outwardly oriented faces of the magnets inserted in step "b", which is narrower in scope.
Claims 53-71 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10487627. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘627 is narrower in scope, and thus obviously encompasses the claimed invention. In particular, an opening in the retaining plate is a narrower scope than the claimed retaining plate area exposing the at least one magnetic elements to an exterior surface; and ‘627 recites a pair of longitudinally extending faces, which is narrower in scope than the claimed at least one longitudinally extending face. In particular, ‘627 recites that the at least one magnetic element extends to at least one said radially extending surface areas and in communication with a said longitudinally extending gap which is narrower in scope; and a locking retainer plate in the longitudinal ridge on the same face that said at least one magnet is inserted in step "b", which is narrower in scope.

Claims 53-71 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11002110. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘110 is narrower in scope, and thus obviously encompasses the claimed invention. ‘110 discloses gaps, which are equivalent to the claimed “space”. In particular, the opening exposing the at least one magnetic elements to an exterior surface is narrower in scope than the opening exposing the magnetic elements; ‘110 recites sliding a locking retainer plate in place, which is narrower in scope than the claimed “moving a locking retainer plate”; and ‘110 recites the retainer plate having openings to expose at least part of the outwardly oriented faces of the magnets, which s narrower in scope than the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Knobloch, et al. US2010/0181064 teaches a magnetic tool 200 with magnets 200 in pockets 210 where a shroud 130 holds the magnets in carrier 120.
Ruttley US6216787 teaches a magnetic tool 10 with magnets (42, 44, and 122), retainer rings 116 & 118, body 102 with opening 104, and slot 124 to support magnets 122.
Neither Ruttley or Knobloch, et al. teach the claimed ridge features including the flanges. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cathleen Hutchins whose telephone number is (571)270-3651. The examiner can normally be reached M-Th 11am-9:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Examiner is teleworking full time outside of the Washington DC area.  It is strongly recommended that interviews be conducted telephonically, as availability for in-person interviews are extremely limited.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CATHLEEN R HUTCHINS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
/C.R.H/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        11/29/2022